           Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 1 of 33




1

2

3

4

5

6
                      UNITED STATES DISTRICT COURT
7                      FOR THE DISTRICT OF IDAHO
8
     JACOB WILKINS-SMITHSON and          )
9    ROSALIE CASWELL-SMITHSON            )   CASE NO.: 2:19-cv-00311
     husband and wife,                   )
10                                       )   COMPLAINT -- FOR DAMAGES
11       PLAINTIFFS,                     )   AND OTHER RELIEF PURSUANT
                                         )   TO 42 U.S.C. §1983, § 1988, AND
12       VS.                             )   JURY DEMAND
13
                                         )
     CITY of COEUR D'ALENE, an Idaho     )
14   municipal corporation, LEE WHITE,   )
     Chief of COEUR D’ALENE POLICE       )
15
     DEPARTMENT; JUSTIN BANGS, as        )
16   an agent of COEUR D’ALENE           )
     POLICE DEPARTMENT; RYAN             )
17   SKAY, as an agent of COEUR          )
18   D’ALENE POLICE DEPARTMENT;          )
     KYLE CANNON, as an agent of         )
19   COEUR D’ALENE POLICE                )
20
     DEPARTMENT; JOSHUA                  )
     SCHNEIDER, as an agent of COEUR     )
21   D’ALENE POLICE DEPARTMENT;          )
     ERIC NORDMAN, as an agent of        )
22
     COEUR D’ALENE POLICE                )
23   DEPARTMENT; JACOB NIELSEN,          )
     as an agent of COEUR D’ALENE        )
24   POLICE DEPARTMENT; ANDERS           )
25   TENNEY, as an agent of COEUR        )

     COMPLAINT AND JURY DEMAND - 1
             Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 2 of 33




     D’ALENE POLICE DEPARTMENT;             )
1
     LEE MORGAN, as an agent of             )
2    COEUR D’ALENE POLICE                   )
     DEPARTMENT; CRAIG WADE, as             )
3
     an agent of COEUR D’ALENE              )
4    POLICE DEPARTMENT; ZACH                )
     JOHNS, as an agent of COEUR            )
5    D’ALENE POLICE DEPARTMENT;             )
6    ALLEY UKICH, as an agent of            )
     COEUR D’ALENE POLICE                   )
7    DEPARTMENT; JOHN AND JANE              )
     DOE, as agents with knowledge and      )
8
     responsibility of the COEUR D’         )
9    ALENE POLICE DEPARTMENT;               )
     KOOTENAI COUNTY, a political           )
10   subdivision of the State of Idaho,     )
11   DONNA GARDNER as an agent of           )
     KOOTENAI COUNTY; JUSTIN                )
12   BANGS and JANE DOE BANGS,              )
13
     husband and wife; and DONNA            )
     GARDNER, and JOHN DOE                  )
14   GARDNER, husband and wife.             )
                                            )
15
            DEFENDANTS.                     )
16                                          )
17

18          COMES NOW the Plaintiff for cause of action against the Defendants,

19   allege as follows:
20
                                       I. PARTIES
21
     1.1.   Plaintiffs JACOB WILKINS-SMITHSON and ROSALIE CASWELL-
22

23      SMITHSON are residents of Bonner County, Idaho.
24

25

     COMPLAINT AND JURY DEMAND - 2
             Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 3 of 33




     1.2.   Defendant CITY OF COEUR D'ALENE is a municipal corporation
1

2       incorporated under the laws of the State of Idaho.
3
     1.3.   At all times relevant hereto, LEE WHITE, was the Chief of the COEUR
4
        D’ALENE POLICE DEPARTMENT acting within the scope of his
5

6       employment.

7    1.4.   At all times relevant hereto, JUSTIN BANGS was an agent of the COEUR
8
        D’ALENE POLICE DEPARTMENT acting within the scope of his
9
        employment.
10

11   1.5.   At all times relevant hereto, RYAN SKAY was an agent of the COEUR

12      D’ALENE POLICE DEPARTMENT acting within the scope of his
13
        employment.
14
     1.6.   At all times relevant hereto, KYLE CANNON was an agent of the COEUR
15

16      D’ALENE POLICE DEPARTMENT acting within the scope of his
17      employment.
18
     1.7.   At all times relevant hereto, JOSHUA SCHNEIDER was an agent of the
19

20
        COEUR D’ALENE POLICE DEPARTMENT acting within the scope of his

21      employment.
22
     1.8.   At all times relevant hereto, ERIC NORDMAN was an agent of the COEUR
23
        D’ALENE POLICE DEPARTMENT acting within the scope of his
24

25      employment.

     COMPLAINT AND JURY DEMAND - 3
             Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 4 of 33




     1.9.   At all times relevant hereto, JACOB NIELSEN was an agent of the COEUR
1

2       D’ALENE POLICE DEPARTMENT acting within the scope of his
3
        employment.
4
     1.10. At all times relevant hereto, ANDERS TENNEY was an agent of the
5

6       COEUR D’ALENE POLICE DEPARTMENT acting within the scope of his

7       employment.
8
     1.11. At all times relevant hereto, LEE MORGAN was an agent of the COEUR
9
        D’ALENE POLICE DEPARTMENT acting within the scope of his
10

11      employment.

12   1.12. At all times relevant hereto, ALLEY UKICH was an agent of the COEUR
13
        D’ALENE POLICE DEPARTMENT acting within the scope of her
14
        employment.
15

16   1.13. At all times relevant hereto, ZACH JOHNS was an agent of the COEUR
17      D’ALENE POLICE DEPARTMENT acting within the scope of his
18
        employment.
19

20
     1.14. At all times relevant hereto, CRAIG WADE was an agent of the COEUR

21      D’ALENE POLICE DEPARTMENT acting within the scope of his
22
        employment.
23

24

25

     COMPLAINT AND JURY DEMAND - 4
              Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 5 of 33




     1.15. At all times relevant hereto, JOHN AND JANE DOE agents of the COEUR
1

2       D’ALENE POLICE DEPARTMENT with knowledge and responsibility, acting
3
        within the scope of their employment.
4
     1.16. Defendant KOOTENAI COUNTY is a political sub-division of the State of
5

6       Idaho.

7    1.17. At all times relevant hereto, Defendant DONNA GARDNER was an agent
8
        of KOOTENAI COUNTY.
9
     1.18. Upon information and belief, at all times relevant hereto, Defendants
10

11      JUSTIN BANGS and JANE DOE BANGS, whose name is currently unknown,

12      were residents of Kootenai County, Idaho.
13
     1.19.   Upon information and belief, at all times relevant hereto, Defendants
14
        DONNA GARDNER and JOHN DOE GARDNER, whose name is currently
15

16      unknown, were residents of Kootenai County, Idaho.
17                                   II. JURISDICTION.
18
     2.1 Paragraphs 1.1 through 1.19 are incorporated by reference.
19

20
     2.2 This court has jurisdiction over these matters because the action arises under

21      Section 1983, the Fourth Amendments to the United States Constitution and by
22
        virtue of 28 U.S.C. §1331, §1343(3) & (4) and §1367(a).
23
     2.3 The incident in question occurred in Kootenai County, Idaho.
24

25

     COMPLAINT AND JURY DEMAND - 5
             Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 6 of 33




                              III. STATEMENT OF FACTS
1

2    Paragraphs 1.1 through 2.3 are incorporated by reference.
3
     3.1 Plaintiff JACOB WILKINS-SMITHSON has a history of post-traumatic stress
4
        disorder and traumatic brain injury.
5

6    3.2 Plaintiff JACOB WILKINS-SMITHSON’s residence is immediately adjacent

7       to the Coeur D'Alene Rifle & Pistol club. Ex. A
8
     3.3 On August 19, 2017, Plaintiff JACOB WILKINS-SMITHSON awoke from a
9
        nap in a confused and agitated state.
10

11   3.4 Plaintiff JACOB WILKINS-SMITHSON believed his wife had pointed a gun at

12      him and he was in danger.
13
     3.5 Plaintiff JACOB WILKINS-SMITHSON ran out of his residence.
14
     3.6 Plaintiff JACOB WILKINS-SMITHSON ran to a neighbor house who was a
15

16      law enforcement officer and knocked on the door.
17   3.7 The law enforcement officer was not home.
18
     3.8 Plaintiff JACOB WILKINS-SMITHSON contacted a neighbor at his residence
19

20
        and asked permission to use his cellular phone to call 911.

21   3.9 At 6:07 p.m., Plaintiff JACOB WILKINS-SMITHSON made a 911 call to the
22
        COEUR D’ALENE 911 operator.
23
     3.10 Plaintiff JACOB WILKINS-SMITHSON told the 911 operator that he and
24

25      his wife were having an argument and she pointed a gun in his face.

     COMPLAINT AND JURY DEMAND - 6
             Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 7 of 33




     3.11 The COEUR D’ALENE 911 operator asked Plaintiff JACOB WILKINS-
1

2       SMITHSON where he was.
3
     3.12   Plaintiff JACOB WILKINS-SMITHSON advised the 911 operator “I’m
4
        outside of my house; I’m outside of my house.”
5

6    3.13 The 911 operator notified the CDAPD and reported that “a gun had been

7       pointed, and the victim was outside of the residence.”
8
     3.14 The dispatched CDAPD units arrived, including a K9 unit.
9
     3.15   Plaintiff JACOB WILKINS-SMITHSON was standing kiddy corner across
10

11      the street in a neighbor’s lawn on the west side of the street and was not

12      impeding the investigation. See Exhibit A.
13
     3.16 CDAPD Officers SCHNEIDER, NORDMAN and SKAY approached the
14
        3063 W. Versailles Drive residence from the north on the east side of the street.
15

16   3.17 CDAPD officers SCHNEIDER, NORDMAN and SKAY saw Plaintiff
17      JACOB WILKINS-SMITHSON standing on the yard and asked him to “come
18
        here.”
19

20
     3.18 Plaintiff JACOB WILKINS-SMITHSON stated “you come here.”

21   3.19 CDAPD officers SCHNEIDER, NORDMAN and SKAY walked across
22
        from the east side of the street to the west side of the street.
23
     3.20 CDAPD officers SCHNEIDER, NORDMAN and SKAY asked Plaintiff
24

25      JACOB WILKINS-SMITHSON to come to their location.

     COMPLAINT AND JURY DEMAND - 7
             Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 8 of 33




     3.21 CDAPD officers SCHNEIDER, NORDMAN and SKAY were joined by
1

2       Officer TENNEY.
3
     3.22   CDAPD officers asked JACOB WILKINS-SMITHSON whether his wife
4
        was still in the house.
5

6    3.23 Plaintiff JACOB WILKINS-SMITHSON said “she is in the house.”

7    3.24 CDAPD Officers BANGS, NEILSON AND WADE approached the
8
        residence from the south side.
9
     3.25 At 6:12 p.m., CDAPD Officer SCHNEIDER directed Officer SKAY to
10

11      move Plaintiff JACOB WILKINS-SMITHSON, the 911 caller, from the

12      location he was standing and if he didn’t move, to “put him in handcuffs.”
13
     3.26 CDAPD Officers SCHNEIDER, TENNEY and NORDMAN were on the
14
        north east side of the residence with their assault weapons at low-ready.
15

16   3.27 CDAPD officers CANNON and UKICH were running facing the residence
17      where the alleged assault had occurred with a handgun.
18
     3.28 CDAPD Officers SCHNEIDER and NORDMAN were facing the residence.
19

20
     3.29 Officer SKAY walked toward Plaintiff and said “get over here.”

21   3.30 Plaintiff JACOB WILKINS-SMITHSON responded “don’t kill her.”
22
     3.31 Officer SKAY again told Plaintiff JACOB WILKINS-SMITHSON to “get
23
        over here please now.”
24

25   3.32 Plaintiff JACOB WILKINS-SMITHSON said “I’m standing right here.”

     COMPLAINT AND JURY DEMAND - 8
             Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 9 of 33




     3.33 Officer SKAY walked over to Plaintiff JACOB WILKINS-SMITHSON.
1

2    3.34 Plaintiff JACOB WILKINS-SMITHSON said “don’t touch me.”
3
     3.35 Officer SCHNEIDER told Officer CANNON to assist with Officer SKAY.
4
     3.36 Officer CANNON changed directions and began running towards Officer
5

6       SKAY.

7    3.37 Officer SKAY said, “ok, you’re going in cuffs.”
8
     3.38 Officer SKAY provided no explanation for his commands.
9
     3.39 Officer SKAY did not advise Plaintiff JACOB WILKINS-SMITHSON he
10

11      could possibly be in the line of fire or was in any danger.

12   3.40 Plaintiff JACOB WILKINS-SMITHSON did not know he was in danger.
13
     3.41 Plaintiff JACOB WILKINS-SMITHSON was confused about being ordered
14
        to come closer to where the police who were surrounding the residence.
15

16   3.42 Plaintiff was wearing shorts and a t-shirt.
17   3.43 Plaintiff’s hands were in plain sight up in front of his body with his palms
18
        open. Ex. B
19

20
     3.44 Officer SKAY did not observe a weapon.

21   3.45 Officer SKAY grabbed Plaintiff JACOB WILKINS-SMITHSON left hand,
22
        and pulled it towards his chest and his mounted Patrol Rifle. Ex. C
23
     3.46 Plaintiff JACOB WILKINS-SMITHSON made no attempt to grab the rifle.
24

25      Ex. C.

     COMPLAINT AND JURY DEMAND - 9
           Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 10 of 33




     3.47 CDAPD Officer SKAY spun Plaintiff JACOB WILKINS-SMITHSON by
1

2      his left hand and threw him to the ground.
3
     3.48 Plaintiff JACOB WILKINS-SMITHSON said “you need to stop fuckin-” as
4
       he was thrown to the ground landing on his side.
5

6    3.49 Officer SKAY mounted Plaintiff and punched Plaintiff JACOB WILKINS-

7      SMITHSON in the face.
8
     3.50 CDAPD Officer CANNON continued to run toward Plaintiff JACOB
9
       WILKINS-SMITHSON.
10

11   3.51 CDAPD Officer CANNON mounted Plaintiff JACOB WILKINS-

12     SMITHSON who was now on his back.
13
     3.52 CDAPD Officer CANNON punched Plaintiff JACOB WILKINS-
14
       SMITHSON at least seven times in his face and body and delivered knee strikes
15

16     to his ribs.
17   3.53 CDAPD Officers yell at Plaintiff JACOB WILKINS-SMITHSON to “stop
18
       resisting”.
19

20
     3.54 Plaintiff JACOB WILKINS-SMITHSON repeatedly yelled “I’m not

21     resisting”
22
     3.55 CDAPD Officers yelled at Plaintiff JACOB WILKINS-SMITHSON to “get
23
       on your stomach”.
24

25

     COMPLAINT AND JURY DEMAND - 10
            Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 11 of 33




     3.56 Plaintiff JACOB WILKINS-SMITHSON responded “get off of me so I
1

2       can.”
3
     3.57 Plaintiff JACOB WILKINS-SMITHSON was rolled over onto his stomach.
4
     3.58 CDAPD Officers yelled at Plaintiff JACOB WILKINS-SMITHSON to “get
5

6       your arms out”.

7    3.59 Plaintiff JACOB WILKINS-SMITHSON responded, “I am, they are!”
8
     3.60 Plaintiff JACOB WILKINS-SMITHSON was face down on his stomach.
9
     3.61 Plaintiff JACOB WILKINS-SMITHSON had his arms out. Ex. D
10

11   3.62 Plaintiff was unarmed.

12   3.63 Plaintiff was controlled.
13
     3.64 Plaintiff was not going anywhere.
14
     3.65 Plaintiff was being handcuffed.
15

16   3.66 Officer JUSTIN BANGS ran to the location with his K9.
17   3.67 Plaintiff JACOB WILKINS-SMITHSON was lying face down on his
18
        stomach.
19

20
     3.68 CDAPD Officer JUSTIN BANGS walked around the officers who had

21      control of Plaintiff JACOB WILKINS-SMITHSON.
22
     3.69 At 6:13 P.M. Officer BANGS “deployed” the K-9 to Plaintiff’s left calf.
23
     3.70 Officer BANGS gave no audible warning.
24

25

     COMPLAINT AND JURY DEMAND - 11
            Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 12 of 33




     3.71 The K-9 viciously attacked Plaintiff JACOB WILKINS-SMITHSON’s left
1

2       calf.
3
     3.72 Plaintiff JACOB WILKINS-SMITHSON pled with officers to stop.
4
     3.73 Plaintiff JACOB WILKINS-SMITHSON had the handcuffs tightly secured
5

6       within 14 seconds of the K9 being deployed.

7    3.74 Plaintiff JACOB WILKINS-SMITHSON yelled out in excruciating pain.
8
     3.75 CDAPD Officer BANGS continued to order the K9 to bite Plaintiff JACOB
9
        WILKINS-SMITHSON’s left calf.
10

11   3.76   Plaintiff JACOB WILKINS-SMITHSON pleaded “I know you guys are

12      excited, but please, just stop!”
13
     3.77 Plaintiff JACOB WILKINS-SMITHSON pleaded “Oh my god, please, this
14
        is unbelievable!”
15

16   3.78 CDAPD Officer BANGS deployed the K9 for 37 seconds after Plaintiff
17      JACOB WILKINS-SMITHSON was handcuffed.
18
     3.79 CDAPD Officer BANGS gave the command to attack; 8 times while
19

20
        Plaintiff JACOB WILKINS-SMITHSON was subdued.

21   3.80 CDAPD Officer BANGS ordered the K9 to release its grip from Plaintiff
22
        JACOB WILKINS-SMITHSON’s leg 51 seconds after he initially ordered the
23
        K9 to bite.
24

25

     COMPLAINT AND JURY DEMAND - 12
            Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 13 of 33




     3.81 Plaintiff ROSALIE CASWELL-SMITHSON heard the altercation from
1

2       inside her house.
3
     3.82 Plaintiff ROSALIE CASWELL-SMITHSON exited her residence through
4
        the front door.
5

6    3.83 Plaintiff ROSALIE CASWELL-SMITHSON appeared confused.

7    3.84 Plaintiff ROSALIE CASWELL-SMITHSON was ordered to lie face down
8
        on her front lawn.
9
     3.85 She was handcuffed by CDAPD Officers.
10

11   3.86 Plaintiff ROSALIE CASWELL-SMITHSON informed CDAPD Officer

12      NORDMAN that no one else was in the residence and a gun for personal
13
        protection was in gun safe.
14
     3.87 CDAPD officers left Plaintiff JACOB WILKINS-SMITHSON face down on
15

16      the sidewalk for two minutes and thirty seconds before attempting to render aid
17      or evaluate Plaintiff’s injuries.
18
     3.88 CDAPD officer SCHNEIDER says: “listen to me, you do not fuck around,
19

20
        understand?”

21   3.89 Plaintiff JACOB WILKINS-SMITHSON says: “yes, how can I help?”
22
     3.90 Plaintiff JACOB WILKINS-SMITHSON flesh was left on the sidewalk
23
           Ex. E
24

25

     COMPLAINT AND JURY DEMAND - 13
             Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 14 of 33




     3.91 CDAPD officers forced Plaintiff JACOB WILKINS-SMITHSON to his feet
1

2       and had him walk to a location further away from the sidewalk where he was
3
        lying. See Ex A.
4
     3.92 Plaintiff JACOB WILKINS-SMITHSON asked for help.
5

6    3.93 Plaintiff JACOB WILKINS-SMITHSON asked for an ambulance.

7    3.94 CDAPD officers advised Plaintiff JACOB WILKINS-SMITHSON that an
8
        ambulance was on the way.
9
     3.95 CDAPD officer ALLEY UKICH advised Plaintiff JACOB WILKINS-
10

11      SMITHSON “not to look at it, it will make it worse.”

12   3.96 CDAPD officers forced Plaintiff JACOB WILKINS-SMITHSON to walk to
13
        a police cruiser.
14
     3.97 Plaintiff JACOB WILKINS-SMITHSON continued to ask for an ambulance.
15

16   3.98 CDAPD officers, upon information and belief, told Plaintiff JACOB
17      WILKINS-SMITHSON an ambulance was on location and he needed to walk
18
        to it.
19

20
     3.99 CDAPD Officers forced Plaintiff JACOB WILKINS-SMITHSON to walk to

21      another police cruiser.
22
     3.100 Plaintiff JACOB WILKINS-SMITHSON had his leg temporarily bandaged.
23
     3.101 Plaintiff JACOB WILKINS-SMITHSON asked for an ambulance no less
24

25      than ten times.

     COMPLAINT AND JURY DEMAND - 14
            Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 15 of 33




     3.102 At 6:35 p.m., CDAPD Officers CANNON, BANGS, TENNEY,
1

2       SCHNEIDER entered Plaintiff’s residence without obtaining a warrant.
3
     3.103 At 6:44 p.m., a CDAPD officer read Plaintiff JACOB WILKINS-
4
        SMITHSON his Miranda Warnings.
5

6    3.104 At 6:45 p.m., Plaintiff JACOB WILKINS-SMITHSON invoked his Miranda

7       Rights.
8
     3.105 At 6:50 p.m., CDAPD officers advise Plaintiff he is under arrest for battery
9
        on a police officer and resisting arrest.
10

11   3.106 CDAPD Officers told Plaintiff JACOB WILKINS-SMITHSON the

12      ambulance had left, and they had to transport him themselves.
13
     3.107 At 6:58 p.m., 45 minutes after the K9 attack, Plaintiff JACOB WILKINS-
14
        SMITHSON arrived at Kootenai Medical Center.
15

16   3.108 CDAPD Officers canvassed the neighborhood searching for witnesses to the
17      incident.
18
     3.109 At 7:07 p.m., during the canvass CDAPD Officer JOHNS instructed
19

20
        neighbors to contact Plaintiff’s landlord and home owners association for the

21      purpose of “getting them out of here”.
22
     3.110 At 7:28 p.m., CDAPD officer BANGS arrived at the hospital and confronted
23
        Plaintiff JACOB WILKINS-SMITHSON in the emergency room.
24

25   3.111 CDAPD officer BANGS identified himself to Plaintiff.

     COMPLAINT AND JURY DEMAND - 15
            Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 16 of 33




     3.112 CDAPD officer BANGS continued to question Plaintiff about his injuries.
1

2    3.113 Plaintiff JACOB WILKINS-SMITHSON asked officer BANGS whether he
3
        was the officer with the police dog.
4
     3.114 Officer BANGS confirmed he was the officer with the police dog.
5

6    3.115 Plaintiff JACOB WILKINS-SMITHSON asked officer BANGS “did you

7       know I’m the fella that called you guys for help, and you are the son of a bitch
8
        that, as soon as I was in handcuffs, you still let your dog fucking bite me? You
9
        are a chump.”
10

11   3.116 Plaintiff JACOB WILKINS-SMITHSON exercised his Miranda Rights

12      again.
13
     3.117 Plaintiff JACOB WILKINS-SMITHSON had emergency surgery.
14
     3.118 After surgery was completed, upon information and belief, the treating
15

16      surgeon wanted JACOB WILKS-SMITHSON to remain in the hospital for
17      observation and evaluation.
18
     3.119 Upon information and belief, CDAPD officers, against medical advice,
19

20
        transported JACOB WILKINS-SMITHSON to Kootenai County Jail.

21   3.120 Plaintiff JACOB WILKINS-SMITHSON was initially charged with the
22
        crimes of BATTERY ON A POLICE OFFICER, I.C. §18-903, §18-915(3), and
23
        OBSTRUCTING A POLICE OFFICER I.C. §18-705.
24

25

     COMPLAINT AND JURY DEMAND - 16
            Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 17 of 33




     3.121 Officer CANNON wrote in his police report that Plaintiff JACOB
1

2       WILKINS-SMITHSON, was “postured up reaching a hand towards officer
3
        SKAY’s face” and once he was taken down that he “cored up” resisting arrest.
4
     3.122 Officer BANGS wrote in his police report that he saw Plaintiff JACOB
5

6       WILKINS-SMITHSON “clench his right hand into a fist and begin to

7       physically resist”
8
     3.123 Officer SCHNEIDER wrote in his use of force report that Plaintiff JACOB
9
        WILKINS-SMITHSON clawed at Officer SKAY’s eyes, but made no mention
10

11      of all of Plaintiff JACOB WILKINS-SMITHSON’S representations he was not

12      resisting and attempting to comply with officer’s commands when the K9 unit
13
        was deployed, or that Officer BANGS continued to order the K9 to bite after
14
        the 911 caller had been handcuffed.
15

16   3.124 None of the responding officers mention Plaintiff JACOB WILKINS-
17      SMITHSON’s cries for help in their reports.
18
     3.125 Plaintiffs were evicted from their home within a week of the incident.
19

20
     3.126 On August 30, 2017 Defendant Deputy Prosecuting Attorney DONNA

21      GARDNER sought to pressure Plaintiff to plead guilty to Battery on a Police
22
        Officer.
23
     3.127 On September 26, 2017 a preliminary hearing was held before a magistrate
24

25      Judge.

     COMPLAINT AND JURY DEMAND - 17
            Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 18 of 33




     3.128 Defendant Deputy Prosecuting Attorney DONNA GARDNER only showed
1

2       the Magistrate the body camera footage of Police Officer SKAY.
3
     3.129 Defendant Deputy Prosecuting Attorney DONNA GARDNER did not
4
        present the video footage from the other officer’s, including Officer BANGS
5

6       and Officer CANNON, and Police cruiser dash board video cameras that would

7       provide context to the officer’s claims.
8
     3.130 Officer SKAY testified he never told Plaintiff JACOB WILKINS-
9
        SMITHSON he was in the line of fire.
10

11   3.131 Officer SKAY testified that he never told Plaintiff JACOB WILKINS-

12      SMITHSON why he wanted him to move.
13
     3.132 Officer SKAY testified he did not remember seeing Plaintiff JACOB
14
        WILKINS-SMITHSON put his hands upwards with his palms out.
15

16   3.133 Officer SKAY testified he employed an arm-bar-takedown of Plaintiff
17      JACOB WILKINS-SMITHSON for his own safety.
18
     3.134 Officer SKAY testified that Plaintiff JACOB WILKINS-SMITHSON
19

20
        attempted to gouge his eye.

21   3.135 Officer SKAY testified Plaintiff JACOB WILKINS-SMITHSON attempted
22
        grab his Patrol Rifle.
23
     3.136 Officer SKAY testified Plaintiff JACOB WILKINS-SMITHSON attempted
24

25      “core-up”, by placing his hands under his body to resist arrest.

     COMPLAINT AND JURY DEMAND - 18
            Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 19 of 33




     3.137 The video footage presented to the magistrate showed Plaintiff made no
1

2       effort to commit BATTERY ON A POLICE OFFICER, I.C. §18-903, §18-
3
        915(3) or REMOVING A FIREARM FROM A LAW ENFORCEMENT
4
        OFFICER I.C. §18-915A.
5

6    3.138 The additional video footage showed Plaintiff JACOB WILKINS-

7       SMITHSON never “postured up reaching a hand towards officer SKAY’s face”
8
        or “cored up” as represented in Officer CANNON’s report and officer SKAY’s
9
        testimony.
10

11   3.139 The additional video footage showed Plaintiff JACOB WILKINS-

12      SMITHSON did not “clench his right hand into a fist and begin to physically
13
        resist” as represented in Officer BANGS’s report and Officer SKAY’s
14
        testimony.
15

16   3.140 The video footage showed Plaintiff JACOB WILKINS-SMITHSON’s made
17      no attempt to claw at Officer SKAYS’s eyes as represented in Officer
18
        SCHNEIDER’S report and Officer SKAY’s Testimony.
19

20
     3.141 Defendant Deputy Prosecuting Attorney DONNA GARDNER informed the

21      Magistrate at the preliminary hearing she intended to amend the criminal
22
        complaint against Plaintiff JACOB WILKINS-SMITHSON to include
23
        MAKING A FALSE “911” COMPLAINT I.C. §18-6711A, and REMOVING
24

25      A FIREARM FROM A LAW ENFORCEMENT OFFICER I.C. §18-915A.

     COMPLAINT AND JURY DEMAND - 19
            Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 20 of 33




     3.142 The court made a finding of no evidence or probable cause for the charge of
1

2       MAKING A FALSE “911” COMPLAINT I.C. §18-6711A.
3
     3.143 On October 2, 2017, the amended complaint was filed charging the two
4
        additional counts.
5

6    3.144 Prior to trial, deputy prosecuting attorney DONNA GARDNER sought an

7       arrest warrant for ROSALIE CASWELL-SMITHSON, upon information, and
8
        belief as a material witness.
9
     3.145 ROSALIE CASWELL-SMITHSON had not been subpoenaed or failed to
10

11      comply with any legal process.

12   3.146 Upon information and belief, the warrant was issued without a legal basis.
13
     3.147 Prior to trial, Defendant deputy prosecuting attorney DONNA GARDNER
14
        dismissed the charges of OBSTRUCTING A POLICE OFFICER AND
15

16      MAKING A FALSE ‘911’ COMPLAINT.
17   3.148 Plaintiff JACOB WILKINS SMITHSON was prosecuted for the most
18
        serious felony crimes of BATTERY ON A POLICE OFFICER, I.C. §18-903,
19

20
        §18-915(3), and REMOVING A FIREARM FROM A LAW ENFORCEMENT

21      OFFICER I.C. §18-915A.
22
     3.149 On January 16, 2018, a jury trial commenced on the charges of BATTERY
23
        ON A POLICE OFFICER, I.C. §18-903, §18-915(3), REMOVING A
24

25      FIREARM FROM A LAW ENFORCEMENT OFFICER I.C. §18-915A.

     COMPLAINT AND JURY DEMAND - 20
            Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 21 of 33




     3.150 Plaintiff faced up to 10 years or more in confinement in the State
1

2       penitentiary or more.
3
     3.151 Officer SKAY, Defendant Officer BANGS, and Officer CANNON were
4
        confronted with the videos at trial.
5

6    3.152 Upon information and belief, the video evidence was crucial in impeaching

7       the testimony of Officers SKAY, BANGS and CANNON.
8
     3.153 On January 22, 2018, a jury acquitted Plaintiff of all charges.
9
     3.154 Upon information and belief, the prosecution of Plaintiff JACOB
10

11      WILKINS-SMITHSON was motivated by malice and/or other improper

12      motives, including a desire to protect the CDAPD from civil liability for
13
        excessive force in employing the K9 while Plaintiff JACOB WILKINS-
14
        SMITHSON was handcuffed.
15

16   3.155 Plaintiff JACOB WILKINS-SMITHSON spent several weeks recovering in
17      a wheel chair.
18
     3.156 Plaintiff JACOB WILKINS-SMITHSON spent several months on crutches.
19

20
     3.157 Plaintiff JACOB WILKINS-SMITHSON still uses a cane.

21   3.158 Plaintiff JACOB WILKINS-SMITHSON received grievous injuries,
22
        including lacerations, permanent nerve damage and extensive scarring, incurred
23
        medical bills, and will incur future medical bills to be determined at trial. Ex. F
24

25

     COMPLAINT AND JURY DEMAND - 21
            Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 22 of 33




     3.159 Plaintiff JACOB WILKINS-SMITHSON’s post-traumatic stress disorder
1

2       symptoms were aggravated.
3
     3.160 Plaintiff JACOB WILKINS-SMITHSON now suffers night terrors.
4
     3.161 Plaintiff JACOB WILKINS-SMITHSON is hyper vigilant around German
5

6       Shepherds.

7    3.162 Plaintiff JACOB WILKINS-SMITHSON now has increased anxiety when in
8
        large groups of people.
9
     3.163 Plaintiff JACOB WILKINS-SMITHSON now has a fear of the police.
10

11
             IV. FIRST CAUSE OF ACTION FEDERAL CIVIL RIGHTS
12            VIOLATION UNDER 42 U.S.C. § 1983: UNREASONABLE
13
                           SEIZURE OF A PERSON

14   4.1 Plaintiffs hereby incorporate by reference paragraphs 1.1 through 3.163, above.
15
     4.2 Plaintiff brings this action pursuant to 42 U.S.C. §1983.
16
     4.3 Defendants, under color of state law, unreasonably seized Plaintiff JACOB
17

18      WILKINS-SMITHSON without probable cause in violation of the Plaintiffs'

19      rights under the Constitution of the United States, specifically the Fourth
20
        Amendment.
21
     3.164 CDAPD Officers told Plaintiff JACOB WILKINS-SMITHSON the
22

23      ambulance had left, and they had to transport him themselves.
24

25

     COMPLAINT AND JURY DEMAND - 22
            Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 23 of 33




     4.4 Officer SCHNEIDER did not provide a lawful order to officer SKAY to put
1

2       Plaintiff JACOB WILKINS-SMITHSON in handcuffs if he did not move from
3
        the location away from the scene.
4
     4.5 Officer SCHNEIDER did not have reasonable suspicion or probable cause to
5

6       detain when JACOB WILKINS-SMITHSON.

7    4.6 Plaintiff JACOB WILKINS-SMITHSON was not a suspect in a crime.
8
     4.7 Police Officer SKAY did not have reasonable suspicion that Plaintiff JACOB
9
        WILKINS-SMITHSON was involved in any criminal activity.
10

11   4.8 When Officer SKAY walked toward Plaintiff JACOB WILKINS-

12      SMITHSON, no reasonable police officer would conclude that Plaintiff JACOB
13
        WILKINS-SMITHSON knew he was being asked to move for his own safety
14
        as the house was surrounded by CDAPD officers.
15

16   4.9 No reasonable police officer would conclude that Plaintiff JACOB WILKINS-
17      SMITHSON knew why he was being wrestled to the ground unless he was first
18
        asked to move to a location for his own safety.
19

20
     4.10 No reasonable Police Officer would conclude that Plaintiff JACOB

21      WILKINS-SMITHSON posed a danger to himself or the public and needed to
22
        be detained as a function of community caretaking. United States v. King, 990
23
        F.2d 1552, 1560 (10th Cir.1993)
24

25

     COMPLAINT AND JURY DEMAND - 23
           Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 24 of 33




     4.11 At all times relevant, Plaintiff JACOB WILKINS-SMITHSON maintained
1

2      his constitutional protection of freedom of movement and freedom of assembly
3
       that cannot be infringed without reasonable suspicion, probable cause, or
4
       identifying a clear and present danger to himself.
5

6    4.12 At all times relevant, Plaintiff JACOB WILKINS-SMITHSON would have

7      moved to a safer location if he was told the request was for his own safety and
8
       not for unconstitutional reasons.
9
     4.13 Defendant RYAN SKAY violated Plaintiff JACOB WILKINS
10

11     SMITHSON’S clearly established constitutional right to be free from

12     unreasonable seizure without probable cause.
13
     4.14 The CITY OF COEUR D’ALENE is vicariously liable for the acts and
14
       omissions of its officers committed within the scope of their employment.
15

16          V. SECOND CAUSE OF ACTION FEDERAL CIVIL RIGHTS
            VIOLATION UNDER 42 U.S.C. § 1983: EXCESSIVE FORCE
17

18   5.1 Plaintiffs hereby incorporate by reference paragraphs 1.1 through 4.14, above.

19   5.2 Plaintiff brings this action pursuant to 42 U.S.C. §1983.
20
     5.3 Defendants, under color of state law, unreasonably seized the Plaintiff through
21
        the use of excessive force in violation of the Plaintiffs' rights under the
22

23      Constitution of the United States, specifically including the Fourth and
24      Fourteenth Amendments.
25

     COMPLAINT AND JURY DEMAND - 24
           Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 25 of 33




     5.4 Defendant JUSTIN BANGS acted with reckless disregard for Plaintiff’s
1

2       clearly established constitution rights. Watkins v. City of Oakland, Cal., 145
3
        F.3d 1087, 1093 (9th Cir. 1998); Cooper v. Brown, 156 F. Supp. 3d 818, 826
4
        (N.D. Miss. 2016).
5

6    5.5 Defendant JUSTIN BANGS violated Plaintiff’s clearly established

7       constitutional right not to have a K9 deployed when he was subdued and
8
        controlled by other officers.
9
     5.6 Defendant JUSTIN BANGS continued to violate Plaintiff clearly establish
10

11      constitutional right not to have a K9 deployed when he was handcuffed for 37

12      seconds.
13
     5.7 CDAPD policy manual, §315.2 provides an officer may use a canine to locate
14
        and apprehend a suspect when the officer reasonably believes the individual
15

16      has either committed, and threatened to commit any criminal offense and any
17      of the following conditions exist:
18
             a) There is a reasonable belief that the individual poses an imminent
19

20
                   threat of violence or serious harm to the public, any member or the

21                 handler.
22
             b) The individual is physically resisting or threatening to resist arrest and
23
                   the use of a canine reasonably appears to be necessary to overcome
24

25                 such resistance.

     COMPLAINT AND JURY DEMAND - 25
           Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 26 of 33




             c) The individual is believed to be concealed in an area where entry by
1

2                  other than the canine would pose a threat to the safety of members or
3
                   the public.
4
     5.8 CDAPD policy manual, §315.2.1 provides the handler should consider all
5

6       pertinent information that is available at the time including:

7            a) The degree of resistance or threatened resistance the subject has
8
                   shown (i.e. verbal threats, threats or display of weapon, drug use
9
                   mental state)
10

11           b) The potential for escape or flight if the canine is not utilized.

12           c) The potential for injury to members or the public caused by the
13
                   suspect if the canine is not utilized.
14
     5.9 CDAPD policy manual § 315.2.2 provides that “unless it would otherwise
15

16      increase the risk of injury or escape, a clearly audible warning to announce that
17      a canine will be released if the person does not come fourth, shall be made
18
        prior to releasing a canine.”
19

20
     5.10 Upon information and belief, the day in question was Defendant JUSTIN

21      BANG’s first duty day as a K9 officer.
22
     5.11 Upon information and belief, Defendant JUSTIN BANGS violated his
23
        training
24

25

     COMPLAINT AND JURY DEMAND - 26
            Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 27 of 33




     5.12 Defendant JUSTIN BANGS violated CDAPD policy when deploying the
1

2        K9.
3
     5.13 The K9 force employed was excessive.
4
     5.14 The K9 force was unreasonable and unnecessary under the circumstances
5

6    5.15 The CITY OF COEUR D’ALENE is vicariously liable for the acts and

7        omissions of its officers committed within the scope of their employment.
8
     VI. THIRD CAUSE OF ACTION FEDERAL CIVIL RIGHTS VIOLATION
9    UNDER 42 U.S.C. § 1983: DENIAL OF PROMPT MEDICAL ATTENTION.
10   6.1 Plaintiffs hereby incorporate by reference paragraphs 1.1 through 5.15, above.
11
     6.2 Plaintiff brings this action pursuant to 42 U.S.C. §1983.
12

13
     6.3 Defendants, under color of state law, Denied Plaintiff JACOB WILKINS-

14      SMITHSON rights to due process contrary to the Constitution of the United
15
        States, specifically the fifth and fourteenth Amendments.
16
     6.4 Defendant’s CANNON, UKICH, BANGS, SKAY, NORDMAN, JOHNS,
17

18      TENNY, NEILSEN, SCHNEIDER, WADE, MORGAN, and TURRELL,

19      violated Plaintiff’s clearly established constitutional right to receive medical
20
        treatment after being apprehended. City of Revere v. Massachusetts Gen. Hosp.,
21
        463 U.S. 239, 244 (1983).
22

23   6.5 CDAPD Officers CANNON, UKICH, BANGS, SKAY, NORDMAN, JOHNS,
24      TENNY, NEILSEN, SCHNEIDER, WADE, MORGAN, and TURRELL, acted
25

     COMPLAINT AND JURY DEMAND - 27
            Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 28 of 33




        with deliberate indifference to the serious medical needs of Plaintiff JACOB
1

2       WILKINS-SMITHSON, by not providing an ambulance, and needlessly
3
        delaying his transfer to a medical facility for 45 minutes after the initial
4
        incident. Estate of Owensby v. City of Cincinnati, 414 F.3d 596, 602 (6th Cir.
5

6       2005).

7      VII. FOURTH CAUSE OF ACTION FEDERAL CIVIL RIGHTS
     VIOLATION UNDER 42 U.S.C. § 1983: UNREASONABLE SEARCH
8
                        OF A RESIDENCE
9
     7.1 Plaintiffs hereby incorporate by reference paragraphs 1.1 through 5.8., above.
10

11      Plaintiff brings this action pursuant to 42 U.S.C. §1983.

12   7.2 Defendants, under color of state law, intentionally and unreasonably searched
13
        Plaintiff’s home in violation of the Plaintiffs' rights under the Constitution of
14
        the United States, specifically the Fourth and Fourteenth Amendment.
15

16   7.3 Plaintiffs were both handcuffed outside of their residence.
17   7.4 There was sufficient time to obtain a warrant.
18
     7.5 No exigent circumstances existed.
19

20
     7.6 CDAPD Officers did not obtain a warrant.

21   7.7 There was no justification to perform a protective sweep of the residence.
22
     7.8 Defendants violated Plaintiff’s clearly established constitutional right to be free
23
        from a search of their home without a warrant.
24

25

     COMPLAINT AND JURY DEMAND - 28
            Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 29 of 33




     7.9 The CITY OF COEUR D’ALENE is vicariously liable for the acts and
1

2       omissions of its officers committed within the scope of their employment.
3
            VIII. FIFTH CAUSE OF ACTION FEDERAL CIVIL RIGHTS
4           VIOLATION UNDER 42 U.S.C. § 1983: FAILURE TO TRAIN

5    8.1 Plaintiffs hereby incorporate by reference paragraphs 1.1 through 7.9, above.
6
     8.2 The Defendants, under color of state law, Denied Plaintiff’s fourth and
7
        Fourteenth Amendment rights to procedural and substantive due process and
8

9       equal protection of the laws.
10   8.3 The training policies of Defendant CITY OF COEUR D'ALENE does not
11
        adequately to train CDAPD Officers in the proper constitutional process prior
12

13
        to placing someone in handcuffs, employing force to handcuff citizens not

14      suspected of committing a crime, reasonable suspicion, probable cause, use of
15
        force, K9 force, and search of homes without a warrant.
16
     8.4 Defendant CITY OF COEUR D'ALENE was deliberately indifferent to the
17

18      substantial risk that its policies were inadequate to prevent the obvious

19      consequences of its failure to train its police officers, in the use of handcuffs
20
        without probable cause or reasonable suspicion, use of force, deployment of
21
        K9, proper advisement to citizens when taking them into custody for their own
22

23      safety, and searches of homes when exigent circumstances no longer exist.
24

25

     COMPLAINT AND JURY DEMAND - 29
            Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 30 of 33




     8.5 The failure of Defendant CITY OF COEUR D'ALENE, to train its police
1

2       officers is so closely related to the deprivation of Plaintiff’s rights as to be the
3
        moving force that caused the ultimate injuries.
4
     IX. SIXTH CAUSE OF ACTION FEDERAL CIVIL RIGHTS VIOLATION
5            UNDER 42 U.S.C. § 1983: MALICIOUS PROSECUTION
6
     9.1 Plaintiffs hereby incorporate by reference paragraphs 1.1 through 8.5, above.
7
     9.2 The Defendants, under color of state law, denied Plaintiff’s Fifth and
8

9       Fourteenth Amendment rights to procedural and substantive due process and
10      equal protection of the laws.
11
     9.3Defendants violated Plaintiff’s constitutional rights when Defendant Kootenai
12

13
        County Deputy Prosecuting Attorney, DONNA GARDNER maliciously

14      prosecuted Plaintiff JACOB WILKINS-SMITHSON without probable cause.
15
        Manuel v. City of Joliet, Ill., 137 S. Ct. 911 (2017).
16
     9.4 At the preliminary hearing, all the evidence was not available to the magistrate
17

18      to have a full and fair hearing to determine whether probable cause existed on

19      the charges BATTERY ON A POLICE OFFICER, I.C. §18-903, §18-915(3),
20
        REMOVING A FIREARM FROM A LAW ENFORCEMENT OFFICER I.C.
21
        §18-915A.
22

23

24

25

     COMPLAINT AND JURY DEMAND - 30
            Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 31 of 33




     9.5 If all the evidence video tape closely examined prior to the hearing, there is no
1

2       evidence that Plaintiff JACOB WILKINS-SMITHSON grabbed for Officer
3
        SKAY’s weapon.
4
     9.6 Collateral estoppel for probable cause is not appropriate in this case. Picante v.
5

6       Miner, No. 45499, 2019 WL 2399626, at *3 (Idaho June 7, 2019).

7    9.7 At the preliminary hearing, the court was not provided with the video camera
8
        evidence from Officer BANGS, CANNON, or the dash board cameras from
9
        police cruisers.
10

11   9.8 The jury found Plaintiff not guilty.

12   9.9 Plaintiff suffered the possibility of confinement in prison for up to 10 years.
13
     9.10 Plaintiff incurred extreme emotional distress, damage to his reputation, and
14
        other special and general damages proximately caused by Defendants acts and
15

16      omissions in violation of his constitutional rights.
17   9.11 Defendant KOOTENAI COUNTY is vicariously liable for acts and
18
        omissions of Defendant Deputy Prosecuting Attorney DONNA GARDNER
19

20
        which were committed within the scope of their employment.

21          X. SEVENTH CAUSE OF ACTION FEDERAL CIVIL RIGHTS
            VIOLATION UNDER 42 U.S.C. § 1983: ABUSE OF PROCESS
22

23   10.1 Plaintiffs hereby incorporate by reference paragraphs 1.1 through 9.11, above.
24

25

     COMPLAINT AND JURY DEMAND - 31
            Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 32 of 33




     10.2 The Defendants, under color of state law, Denied Plaintiff’s Fifth and
1

2        Fourteenth Amendment rights to procedural and substantive due process and
3
         equal protection of the laws.
4
     10.3 Upon information and belief, Defendant DONNA GARDNER abused the
5

6        legal process to shield the CDAPD from civil liability for excessive force, by

7        continuing to prosecute plaintiff on the charges of BATTERY ON A POLICE
8
         OFFICER, I.C. §18-903, §18-915(3), REMOVING A FIREARM FROM A
9
         LAW ENFORCEMENT OFFICER I.C. §18-915A without probable cause.
10

11       Cook v. Sheldon, 41 F.3d 73, 79 (2d Cir. 1994).

12   10.4 KOOTENAI COUNTY is vicariously liable for the acts and omissions of
13
         Deputy Prosecuting Attorney DONNA GARDNER within the scope of her
14
         employment.
15

16                                   XI. JURY DEMAND
17
     11.1 Plaintiffs hereby demand a trial by jury on all issues pursuant to the Seventh
18
     Amendment of the United States Constitution and F.R.C.P. 38 (b).
19

20                                XII. PRAYER FOR RELIEF
21
           Plaintiffs JACOB WILKINS-SMITHSON and ROSALIE CASWELL-
22

23
     SMITHSON pray for judgment against the Defendants, and each of them, jointly

24   and severally, as follows:
25
       1. For damages to Plaintiffs in amounts to be awarded by the trier of fact.
     COMPLAINT AND JURY DEMAND - 32
           Case 2:19-cv-00311-BLW Document 1 Filed 08/13/19 Page 33 of 33




       2. For punitive damages against Defendants JUSTIN BANGS and JANE DOE
1

2         BANGS, husband and wife, DONNA GARDNER, and JOHN DOE
3
          GARDNER, husband and wife, for violation of the Plaintiffs' civil rights
4
          guaranteed by the United States Constitution.
5

6      3. For Plaintiffs' costs, expenses, and reasonable attorney's fees pursuant to all

7         applicable statutory authority including but not limited to 28 U.S.C. § 1920,
8
          42 U.S.C. § 1988.
9
       4. For such other and further relief as the court may deem just and equitable.
10

11        DATED at Spokane, Washington, this 13th day of August, 2019.

12

13
                                     SWEETSER LAW OFFICE, PLLC
14

15
                                     By: s/ James R. Sweetser
16                                   JAMES R. SWEETSER, ISB# 8658
                                     Sweetser Law Office, PLLC
17                                   Attorneys for Plaintiff
18                                   1020 N. Washington
                                     Spokane, WA 99201
19                                   Telephone#: 509-328-0678
20
                                     Fax# 509-326-2932

21

22

23

24

25

     COMPLAINT AND JURY DEMAND - 33
